
	
		II
		110th CONGRESS
		1st Session
		S. 2256
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish an Office of International and Domestic
		  Product Safety and a Product Safety Coordinating Council to improve the
		  management, coordination, promotion, and oversight of product safety
		  responsibilities, develop a centralized public database for product recalls,
		  advisories, and alerts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International and Domestic Product
			 Safety Act.
		2.DefinitionsIn this Act:
			(1)CommissionerThe
			 term Commissioner means the Commissioner responsible for the U.S.
			 Customs and Border Protection of the Department of Homeland Security.
			(2)Consumer
			 productThe term consumer product means any of the
			 following:
				(A)Food, as defined
			 in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321),
			 including—
					(i)poultry and
			 poultry products, as defined in section 4 of the Poultry Products Inspection
			 Act (21 U.S.C. 453);
					(ii)meat and meat
			 food products, as defined in section 1 of the Federal Meat Inspection Act (21
			 U.S.C. 601); and
					(iii)eggs and egg
			 products, as defined in the Egg Products Inspection Act (21 U.S.C.
			 1033).
					(B)A drug, device,
			 cosmetic, dietary supplement, infant formula, and food additive, as such terms
			 are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321).
				(C)A consumer
			 product, as such term is defined in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
				(D)A motor vehicle,
			 motor vehicle equipment, and replacement equipment, as such terms are defined
			 in the National Traffic and Motor Vehicle Safety Act (49 U.S.C. 30102).
				(E)A biological
			 product, as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
				(F)A pesticide, as
			 such term is defined by the Federal Insecticide, Fungicide, and Rodenticide Act
			 (7 U.S.C. 136).
				(G)Any other food,
			 consumer product, fishery product, beverage, or tobacco product with respect to
			 which a department or agency that is represented on the Council has
			 jurisdiction.
				(3)CouncilThe
			 term Council means the Product Safety Coordinating Council
			 established under section 4.
			(4)DirectorThe
			 term Director means the Director of the Office of International
			 and Domestic Product Safety established under section 3.
			(5)OfficeThe
			 term Office means the Office of International and Domestic Product
			 Safety established under section 3.
			3.Office of
			 International and Domestic Product Safety; Director
			(a)Establishment
			 of OfficeThere is established in the Department of Commerce an
			 Office of International and Domestic Product Safety.
			(b)DirectorThe
			 Office shall be headed by a Director of International and Domestic Product
			 Safety who shall be appointed by the President, by and with the advice and
			 consent of the Senate, and who shall report to the Secretary of
			 Commerce.
			(c)DutiesThe
			 Director shall be responsible for overseeing and coordinating international and
			 domestic consumer product safety responsibilities in a manner that protects the
			 health and safety of United States consumers and ensures that consumers and
			 businesses have access to vital consumer product safety information. The
			 Director shall—
				(1)establish
			 policies, objectives, and priorities to improve the management, coordination,
			 promotion, and oversight of all departments and agencies that are responsible
			 for international and domestic consumer product safety;
				(2)work with
			 consumer groups, industry, and other interested parties to establish the
			 policies, objectives, and priorities described in paragraph (1);
				(3)create a
			 one-stop Federal website for consumer product safety
			 information;
				(4)develop and
			 maintain a centralized user-friendly public database of all consumer product
			 recalls, advisories, alerts, seizures, defect determinations, import bans, and
			 other actions related to products sold (or offered for sale) in the United
			 States, including mandatory and voluntary actions taken by Federal and State
			 departments and agencies, or by businesses;
				(5)implement a
			 system for disseminating consumer product recall alerts to consumers and
			 businesses, including retailers, the media, and medical professionals;
				(6)promote the
			 development of risk assessment models to assist Federal departments and
			 agencies responsible for the importation and safety of consumer products to
			 better identify and prevent the importation or introduction into commerce of
			 unsafe products;
				(7)promote the
			 development of food tracing technology to provide consumers with access to the
			 supply chain history of a consumer product;
				(8)develop
			 guidelines to facilitate information sharing relating to the importation and
			 safety of consumer products among Federal departments and agencies, State and
			 local governments, businesses, and United States trading partners;
				(9)develop and
			 maintain a public electronic directory of services to assist consumers and
			 businesses in locating consumer product safety information;
				(10)develop a
			 framework for engaging United States trading partners in efforts to improve
			 consumer product safety, including cooperation and coordination related to
			 safety standards, testing, certification, audits, and inspections before
			 consumer products are shipped to the United States;
				(11)establish an
			 inventory of Memoranda of Understanding negotiated by Federal departments and
			 agencies with foreign governments related to the importation and safety of
			 consumer products, and promote coordination among Federal departments and
			 agencies seeking to negotiate new memoranda; and
				(12)develop and
			 implement other activities to ensure that there is a unified effort to protect
			 the health and safety of United States consumers, including—
					(A)simplifying
			 consumer-retailer interaction regarding consumer products identified as
			 unsafe;
					(B)improving
			 consumer product labeling;
					(C)developing
			 comprehensive recordkeeping throughout the production, importation, and
			 distribution of consumer products; and
					(D)increasing public
			 access to information regarding—
						(i)consumer product
			 safety standards, testing, and certification;
						(ii)enforcement of
			 consumer product safety laws, and
						(iii)consumer
			 product-related deaths, injuries, and illness.
						(d)CompensationSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following new item:
				Director
			 of International and Domestic Product Safety, Department of
			 Commerce..
				(e)Function of the
			 officeThe function of the Office of International and Domestic
			 Product Safety is to assist the Director in carrying out the duties of the
			 Director described under this Act.
			(f)StaffThe
			 Director may employ and fix the compensation of such officers and employees as
			 may be necessary to assist the Director in carrying out the duties of the
			 Director. The Director may direct, with the concurrence of the Secretary of a
			 department or head of an agency, the temporary reassignment within the Federal
			 Government of personnel employed by such department or agency on a reimbursable
			 or nonreimbursable basis.
			4.Product Safety
			 Coordinating Council
			(a)EstablishmentThere
			 is established a Product Safety Coordinating Council.
			(b)CompositionThe
			 Council shall consist of the following members or their designees:
				(1)The Director, who
			 shall chair the Council.
				(2)The Commissioner
			 of U.S. Customs and Border Protection.
				(3)The Under
			 Secretary of Commerce for International Trade.
				(4)A Deputy United
			 States Trade Representative, as determined by the United States Trade
			 Representative.
				(5)The Under
			 Secretary of State for Economic, Energy and Agricultural Affairs.
				(6)The Under
			 Secretary of Agriculture for Food Safety.
				(7)The Commissioner
			 of the Food and Drug Administration.
				(8)The Assistant
			 Administrator for Fisheries of the National Oceanic and Atmospheric
			 Administration.
				(9)The Chairman of
			 the Consumer Product Safety Commission.
				(10)The
			 Administrator of the National Highway Traffic Safety Administration.
				(11)The Deputy
			 Administrator of the Environmental Protection Agency.
				(12)The
			 Administrator of the Alcohol and Tobacco Tax and Trade Bureau.
				(13)The Deputy
			 Attorney General.
				(14)The Director of
			 the Centers for Disease Control and Prevention.
				(15)The Chairman of
			 the Federal Trade Commission.
				(16)Such other
			 officers of the United States as the Director determines necessary to carry out
			 the functions of the Council.
				(c)Department and
			 agency responsibilities
				(1)In
			 generalThe department or agency of each member of the Council
			 shall assist the Director in—
					(A)developing and
			 implementing a unified effort to protect the health and safety of United States
			 consumers;
					(B)ensuring that
			 consumers and businesses have access to vital consumer product safety
			 information; and
					(C)carrying out the
			 responsibilities of the Director under this Act.
					(2)CooperationEach
			 member of the Council shall ensure that the department or agency the member
			 represents—
					(A)provides such
			 assistance, information, and advice as the Director may request;
					(B)complies with
			 information sharing policies, procedures, guidelines, and standards established
			 by the Director; and
					(C)provides adequate
			 resources to support the activities and operations of the Office.
					(d)MeetingsThe
			 Director shall convene monthly meetings of the Council.
			5.Strategic
			 plan
			(a)Strategic plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, and every 2 years thereafter, the Director shall, after consulting
			 with the members of the Council, submit to the President and to Congress a
			 strategic plan.
			(b)Contents of
			 strategic planThe strategic plan submitted under subsection (a)
			 shall contain—
				(1)a detailed
			 description of the goals, objectives, and priorities of the Office and the
			 Council;
				(2)a description of
			 the methods for achieving the goals, objectives, and priorities;
				(3)a description of
			 the performance measures that will be used to monitor results in achieving the
			 goals, objectives, and priorities; and
				(4)an estimate of
			 the resources necessary to achieve the goals, objectives, and priorities
			 described in subparagraph (1), and an estimate of the cost of the
			 resources.
				6.Report on
			 International and Domestic product safety
			(a)Report
			 requiredNot later than November 1 of each calendar year, the
			 Director shall submit to the President and to Congress, a written report on the
			 safety of international and domestic consumer products.
			(b)Content of
			 reportThe report submitted under subsection (a) shall contain a
			 detailed description of the implementation of the duties set forth in section
			 3(c) of the Act.
			(c)ConsultationsThe
			 Director shall consult with the members of the Council with respect to the
			 preparation of the report required under subsection (a). Any comments provided
			 by the members of the Council shall be submitted to the Director not later than
			 October 15 of each calendar year. The Director shall submit the report to
			 Congress after taking into account all comments received.
			7.Priority in
			 international trade talksThe
			 President, the Director, and members of the Council shall seek to engage
			 trading partners of the United States in bilateral and multilateral fora
			 regarding improvements in consumer product safety, including cooperation and
			 coordination with respect to—
			(1)authorization of preexport audits and
			 inspections;
			(2)establishment of
			 safety standards, testing, and certifications; and
			(3)public
			 dissemination of information concerning consumer product recalls, advisories,
			 alerts, seizures, defect determinations, import bans, and other related
			 actions.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce such sums as may be
			 necessary to carry out the provisions of this Act and the activities of the
			 Office.
		9.Authorization of
			 interagency support for product safety coordinationThe use of interagency funding and other
			 forms of support is authorized by Congress to carry out the functions and
			 activities of the Office and the functions and activities of the
			 Council.
		
